


STOCK PURCHASE AGREEMENT
 


THIS STOCK PURCHASE AGREEMENT is entered into as of November 13, 2007 (the
“Agreement”), by and between AFH Holding II, Inc., a Delaware corporation (the
“Company”) and AFH Holding and Advisory, LLC, a Nevada limited liability company
(the “Buyer”).  Each party to this Agreement is referred to herein as a “Party,”
and they are all referred to collectively as “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to sell and the Buyer desires to purchase from the
Company, upon the terms and conditions set forth herein, 1,500,000 shares (the
“Shares”) of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), which shall constitute 100% of the total outstanding shares of the
Common Stock of the Company on a fully-diluted basis immediately prior to the
Closing (as defined below).
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1           Incorporation of Recitals.  The provisions and recitals set forth
above are hereby referred to and incorporated herein and made a part of this
Agreement by reference.
 
1.2           Sale and Purchase of Shares.  Subject to the terms and conditions
of this Agreement, at the Closing, the Company hereby agrees to sell to Buyer
and Buyer agrees to purchase from the Company the Shares for an aggregate
purchase price of $12,500 (the “Purchase Price”).  On the Closing Date (as
defined below), the Purchase Price shall be delivered to the Company.
 
1.3           Closing.  Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place on November 13, 2007 (the “Closing Date”).  On the Closing
Date, the Company shall deliver to the Buyer: (a) stock certificate evidencing
the Shares in negotiable form, duly endorsed in blank, or with stock transfer
powers attached thereto (the “Share Certificate”).  On the Closing Date, the
Buyer shall deliver to the Company the Purchase Price for the purchase of the
Shares.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth under the corresponding section of the disclosure schedules
(the “Disclosure Schedules”) attached hereto as Exhibit A, which Disclosure
Schedules shall be deemed a part hereof, the Company hereby represents and
warrants to Buyer that now and as of the Closing:
 
2.1           Due Organization and Qualification; Subsidiaries; Due
Authorization.
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of formation, with full
corporate power and authority to own, lease and operate its business and
properties and to carry on its business in the places and in the manner as
presently conducted.  The Company is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification except
for any failure to qualify, which when taken together with all other failures to
qualify, is not likely to have a material adverse effect on the business of the
Company.
 
(b)           The Company does not have, and has never had, any subsidiaries and
does not own, directly or indirectly, any capital stock, equity or interest in
any corporation, firm, partnership, joint venture or other entity.
 
(c)           The Company is the record and beneficial owner of its respective
Shares and has sole power and authority over the disposition of its respective
Shares.  The Shares are free and clear of any liens, claims, encumbrances, and
charges.  The Shares have not been sold, conveyed, encumbered, hypothecated or
otherwise transferred by Company except pursuant to this Agreement.  The Company
has the legal right to enter into and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations hereunder.  This
Agreement constitutes the valid and binding obligation of the Company.  The
execution, delivery and performance by the Company of this Agreement does not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect the Company.  The Company is not a party
to any agreement, written or oral, creating rights in respect of any of such
Shares in any third party or relating to the voting of its Common Stock.  The
Company is not a party to any outstanding or authorized options, warrants,
rights, calls, commitments, conversion rights, rights of exchange or other
agreements of any character, contingent or otherwise, providing for the
purchase, issuance or sale of any of the Shares, and there are no restrictions
of any kind on the transfer of any of the Shares other than (a) restrictions on
transfer imposed by the Securities Act of 1933, as amended (the “Securities
Act”) and (b) restrictions on transfer imposed by applicable state securities or
“blue sky” laws.  Those creditors listed in the Disclosure Schedules are the
only individuals or entities with any claims against the Company.  Other than as
set forth on the Disclosure Schedules, the Company does not have any obligations
or liabilities of any nature (matured or unmatured, fixed or contingent).

--------------------------------------------------------------------------------


 
2.2           No Conflicts or Defaults.  The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby do not and shall not (a) contravene the Certificate of Incorporation or
By-laws of the Company or (b) with or without the giving of notice or the
passage of time  (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, commitment, arrangement, permit or license to
which the Company is a party or by which the Company is bound (each a
“Contract”), or any judgment, order or decree, or any federal, state or other
statute, law, ordinance, rule or regulation to which the Company is subject,
(ii) result in the creation of, or give any party the right to create, any
mortgage, security interest, lien, charge, easement, lease, sublease, covenant,
option, claim, restriction or encumbrance or any other right or adverse interest
(“Liens”) upon any of the properties or assets of the Company, (iii) terminate
or give any party the right to terminate, amend, abandon or refuse to perform,
any Contract to which the Company is a party or by which the Company’s assets
are bound, or (iv) accelerate or modify, or give any party the right to
accelerate or modify, the time within which, or the terms under which, the
Company is to perform any duties or obligations or receive any rights or
benefits under any material agreement, arrangement or commitment to which it is
a party.
 
2.3           Capitalization.  On the Closing Date, the authorized capital stock
of the Company consists of 100,000,000 shares of Common Stock, par value $0.001
per share, of which, as of the date hereof, 5,000,000 are issued and none are
outstanding (the “Company Shares”), and 20,000,000 shares of preferred stock,
par value $0.001 per share (the “Preferred Stock”), of which none have been
designated or issued.  All of the Company Shares are duly authorized, validly
issued, fully paid and nonassessable, and have not been issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right, or any similar right of stockholders.  The Company Shares
are not, and the Shares are not and will not be as of the Closing, subject to
any preemptive or subscription right.  There is no outstanding voting trust
agreement or other Contract, agreement, arrangement, option, warrant, call,
commitment or other right of any character obligating or entitling the Company
to issue, sell, redeem or repurchase any of its securities, and there is no
outstanding security of any kind convertible into or exchangeable for the Common
Stock of the Company, nor has the Company, or any of its agents orally agreed to
issue any of the foregoing.  There are no declared or accrued unpaid dividends
with respect to any shares of the Company’s Common Stock or Preferred
Stock.  There are no agreements, written or oral, between the Company and any of
its stockholders or among any stockholders relating to the acquisition
(including without limitation rights of first refusal or preemptive rights), or
disposition, or registration under the Securities Act or voting of the capital
stock of the Company. There are no outstanding shares of Common Stock and
Preferred Stock that are subject to vesting. The Company has no capital stock
other than the Common Stock and Preferred Stock authorized, issued or
outstanding.
 
2.4           Acknowledgement Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and that Buyer is not (i) an officer or director of the
Company, (ii) an affiliate of the Company or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (“Exchange Act”).  The Company further acknowledges that Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby, and any advice given by Buyer or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to Buyer’s purchase of the Shares.  The Company further
represents to Buyer that the Company’s decision to enter into this Agreement has
been based solely on the independent evaluation by the Company and its
representatives.
 
2.5           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by the Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company has not engaged any placement agent or other
agents in connection with the sale of the Shares.
 
2.6           Private Placement; No Integrated Offering.  Subject to the
accuracy of the Buyer’s representations and warranties in Article III of this
Agreement, the offer and sale by the Company of the Shares in conformity with
the terms of this Agreement constitute transactions that are exempt from
registration under the 1933 Act.  None of the Company, its affiliates and any
person acting on its behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
1933 Act or cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.  None of the Company,
its affiliates and any person acting on its behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Shares under the 1933 Act or cause the offering of the Shares to be
integrated with other offerings.
 
2.7           Financial Statements.
 
(a)           SEC Documents. The Company hereby makes reference to the following
documents filed with the United States Securities and Exchange Commission (the
“SEC”), as posted on the SEC’s website, www.sec.gov:  (collectively, the “SEC
Documents”): (i) General Form for Registration of Securities of Small Business
Issuers on Form 10-SB as filed on June 13, 2007 and (ii) Quarterly Report on
Form 10-QSB for the quarter ended June 30, 2007 as filed on October 10,
2007.  The SEC Documents constitute all of the documents and reports that the
Company was required to file with the SEC pursuant to the Securities Act, and
the Exchange Act, and the rules and regulations promulgated thereunder by the
SEC.  The financial statements included in the SEC Documents include copies of
the balance sheets of the Company at April 30, 2007, and the related statements
of operations and stockholders’ cash flows for the period from inception, April
16, 2007, through April 30, 2007, including the notes thereto, as audited by
Rotenberg & Co., LLP, certified, independent accountants, and copies of the
unaudited balance sheets of the Company at June 30, 2007, and the related
unaudited statements of operations and stockholders’ cash flows for the period
from inception, April 16, 2007, through June 30, 2007, including the notes
thereto (all such statements being referred to collectively as the “Company
Existing Financial Statements”).  All the Company Existing Financial Statements,
together with the notes thereto, have been prepared in accordance with U.S.
generally accepted accounting principles applied on a basis consistent
throughout all periods presented.  These Company Existing Financial Statements
present fairly the financial position of the Company as of the dates and for the
periods indicated.  The books of account and other financial records of the
Company have been maintained in accordance with U.S. GAAP.      
 
(b)           Since the date of the latest Company Existing Financial Statements
(the “Most Recent Date”), there has been no material adverse change in the
condition,
financial or otherwise, net worth, prospects or results of operations of the
Company.  Without limiting the foregoing, since the Most Recent Date:
 
(i)           the Company has not sold, leased, transferred or assigned any of
its assets, tangible or intangible, other than in the ordinary course of
business;
 
(ii)           the Company has not entered into any agreement, Contract,
commitment, lease or license (or series of related agreements, Contracts,
commitments,
leases and licenses);
 
(iii)          no party (including the Company) has accelerated, terminated,
modified or canceled any agreement, Contract, lease or license (or series of
related
agreements, Contracts, leases and licenses) to which the Company is a party or
by which the Company or its assets are bound;
 
(iv)          the Company has not made any capital expenditure (or series of
related capital expenditures) of whatever nature;
 
(v)           the Company has not made any capital investments in, any loans to,
or any acquisitions of the securities or assets of any other person (or a series
of
related capital investments, loans and acquisitions);
 
(vi)          declared or paid any dividends or made any other distribution to
its stockholders whether or not upon or in respect of any shares of its capital
stock;
 
(vii)         redeemed or otherwise acquired any shares of its capital stock
(except upon the exercise of outstanding options) or any option, warrant or
right relating
thereto, except for the 5,000,000 shares of Common Stock redeemed by the Company
on November 13, 2007;
 
(viii)         the Company has not issued any notes, bonds or other debt
securities, or created, incurred, assumed or guaranteed any liabilities,
obligations or
indebtedness for borrowed money or capitalized lease obligation;
 
(ix)           the Company has not canceled, compromised, waived or released any
right or claim (or series of related rights and claims) or material
indebtedness;
 
(x)            the Company has not made any loans to, or entered into any other
transactions with, any of its directors, officers, or employees; and
 
(xi)           the Company has not committed to do any of the foregoing.
 



--------------------------------------------------------------------------------


2.8           Further Financial Matters.  The Company does not have any (a)
assets of any kind or (b) liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent, asserted or unasserted
or otherwise, which are required to be reflected or reserved in a balance sheet
or the notes thereto under generally accepted accounting principles, and which
are not reflected in the Company Existing Financial Statements.
 
2.9           Taxes.  The Company has filed all United States federal, state,
county, local and foreign, national, provincial and local returns and reports
which were required to be filed on or prior to the Closing Date hereof in
respect of all income, withholding, franchise, payroll, excise, property, sales,
use, value-added or other taxes or levies, imposts, duties, license and
registration fees, charges, assessments or withholdings of any nature whatsoever
(together, “Taxes”), and has paid all Taxes (and any related penalties, fines
and interest) which have become due pursuant to such returns or reports or
pursuant to any assessment which has become payable, or, to the extent its
liability for any Taxes (and any related penalties, fines and interest) has not
been fully discharged, the same have been properly reflected as a liability on
the books and records of the Company and adequate reserves therefor have been
established.  All such returns and reports filed on or prior to the date hereof
have been properly prepared and are true, correct (and to the extent such
returns reflect judgments made by the Company, as the case may be, such
judgments were reasonable under the circumstances) and complete in all material
respects.  The amount shown on the Company’s most recent balance sheet in the
Company Existing Financial Statements as provision for taxes is sufficient in
all material respects to pay all accrued and unpaid federal, state, local and
foreign taxes for the period then ended and all prior periods.  No tax return or
tax return liability of the Company has been audited or, is presently under
audit.  The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest).  There are no claims pending or, to the
knowledge of the Company, threatened, against the Company for past due
Taxes.  All payments for withholding taxes, unemployment insurance and other
amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of the Company,
including, without limitation, amounts payable pursuant to the Federal Insurance
Contributions Act, have been paid or shall be paid prior to the Closing and have
been duly provided for on the books and records of the Company and in the
Company Existing Financial Statements.  All such amounts and penalties are set
forth in the Company’s most recent balance sheet in the Company Existing
Financial Statements.
 
2.10           Indebtedness; Contracts; No Defaults; Liabilities.
 
(a)           The Company has no instruments, agreements, indentures, mortgages,
guarantees, notes, commitments, accommodations, letters of credit or other
arrangements
or understandings, whether written or oral, to which the Company is a party.
 
(b)           Neither the Company, nor, to the Company’s knowledge, any other
person or entity, is in breach of, or in default under any Contract, agreement,
arrangement,
commitment or plan to which the Company is a party, and no event or action has
occurred, is pending or is threatened, which, after the giving of notice,
passage of time or otherwise, would constitute or result in such a breach or
default by the Company or, to the knowledge of the Company, any other person or
entity.  The Company has not received any notice of default under any Contract,
agreement, arrangement, commitment or plan to which it is a party, which default
has not been cured to the satisfaction of, or duly waived by, the party claiming
such default on or before the date hereof.
 
(c)           Other than the Company Liabilities set forth on Schedule A, which
shall be paid off immediately upon the closing, the Company has no liabilities.


2.11           Real Property.  The Company does not own or lease any real
property.
 


2.12           Compliance.
 
 
(a)           The Company is not conducting its respective business or affairs
in violation of any applicable federal, state or local law, ordinance, rule,
regulation, court or
administrative order, decree or process, or any requirement of insurance
carriers.  The Company has not received any notice of violation or claimed
violation of any such law, ordinance, rule, regulation, order, decree, process
or requirement.


 
(b)           The Company is in compliance with all applicable federal, state,
local and foreign laws, rules and regulations.  There are no claims, notices,
actions, suits,
hearings, investigations, inquiries or proceedings pending or, to the knowledge
of the Company, threatened against the Company, and there are no past or present
conditions that the Company has reason to believe are likely to give rise to any
liability or other obligations of the Company under any circumstances.




2.13           Permits and Licenses.  The Company has all certificates of
occupancy, rights, permits, certificates, licenses, franchises, approvals and
other authorizations as are reasonably necessary to conduct its business and to
own, lease, use, operate and occupy its assets, at the places and in the manner
now conducted and operated.  The Company has not received any written or oral
notice or claim pertaining to the failure to obtain any material permit,
certificate, license, approval or other authorization required by any federal,
state or local agency or other regulatory body, the failure of which to obtain
would materially and adversely affect its business.
 


2.14           Litigation.
 
(a)           There is no claim, dispute, action, suit, inquiry, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the
business of the Company, or challenging the validity or propriety of the
transactions contemplated by this Agreement, at law or in equity or admiralty or
before any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality, nor has any such claim, dispute,
action, suit, proceeding or investigation been pending or threatened during the
12 month period preceding the date hereof;
 
(b)           There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other
governmental authority, board, agency, commission or instrumentality, against or
affecting the business of the Company; and
 
(c)           The Company has not received any written or verbal inquiry from
any federal, state, local, foreign or other governmental authority, board,
agency, commission
or instrumentality concerning the possible violation of any law, rule or
regulation or any matter disclosed in respect of its business.
 
2.15           Insurance.  The Company does not currently maintain any form of
insurance.
 



--------------------------------------------------------------------------------


2.16           Articles of Incorporation and By-laws; Minute Books.  Copies of
the Company’s Certificate of Incorporation and its By-laws have been provided to
the Buyer.  Such copies of the Certificate of Incorporation and By-laws (or
similar governing documents) of the Company, and all amendments to each as
provided are true, correct and complete.  The minute books of the Company as
forwarded to the Buyer contain true, correct and complete records of all
meetings and consents in lieu of meetings of its Board of Directors (and any
committees thereof), or similar governing bodies, since the time of its
organization.  The stock books of the Company as forwarded to the Buyer are
true, correct and complete.
 
2.17           Employee Benefit Plans.  The Company does not maintain, nor has
the Company maintained in the past, any employee benefit plans (“as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or any plans, programs, policies, practices, arrangements or
contracts (whether group or individual) providing for payments, benefits or
reimbursements to employees, officers or consultants of the Company, former
employees, officers or consultants of the Company, their beneficiaries and
dependents under which such employees, officers or consultants, former
employees, officers or consultants, their beneficiaries and dependents are
covered through an employment relationship with the Company, any entity required
to be aggregated in a controlled group or affiliated service group with the
Company for purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”)
(including, without limitation, under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA, at any relevant time (“Benefit Plans”).
 
2.18           Patents; Trademarks and Intellectual Property Rights.  The
Company does not own or possess any patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.  The business conducted by the Company has not
and will not cause the Company to infringe or violate any of the patents,
trademarks, service marks, trade names, copyrights, mask-works, licenses, trade
secrets, processes, data, know-how or other intellectual property rights of any
other person.
 
2.19           Brokers.  The Company has not agreed to or incurred any
obligation or other liability that could be claimed against the Company or Buyer
or any other person for any finder’s fee, brokerage commission or similar
payment.
 
2.20           Affiliate Transactions.  No officer, director, employee or other
affiliate of the Company (or any of the relatives or affiliates of any of the
aforementioned persons) is a party to any agreement, Contract, commitment or
transaction with the Company or affecting the business of the Company, or has
any interest in any property, whether real, personal or mixed, or tangible or
intangible, used in or necessary to the Company which will subject the Company
to any liability or obligation from and after the Closing Date.
 
2.21           Compliance.  The Company has complied with the requirements of
the Exchange Act and the Securities Act, and is current in its filings under the
Exchange Act and the Securities Act.
 
2.22           Filings.  None of the filings made by the Company under the
Exchange Act or the Securities Act contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.
 
2.23           Consents.  Other than any applicable Current Report on Form 8-K
under the Exchange Act, and any Section 13(a), 15(d), or Section 16 filings
under the Exchange Act, no consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission (“Governmental Entity”) is
required by or with respect to the Company in connection with the execution and
delivery of this Agreement and any related agreements to which the Company is a
party or the consummation of the transactions contemplated hereby and thereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws.
 
2.24           Schedules.  All lists or other statements, information or
documents set forth in, or attached to any Schedule provided pursuant to this
Agreement or delivered hereunder shall be deemed to be representations and
warranties by the Company with the same force and effect as if such lists,
statements, information and documents were set forth herein.  Any list,
statement, document or any information set forth in, or attached to any Schedule
provided pursuant to this Agreement or delivered hereunder shall not be deemed
to constitute disclosure for the purposes of any other Schedule provided
pursuant to this Agreement unless specific cross reference is made and shall
survive after closing.
 
2.25           Environmental Matters.  The Company has never: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied or leased; or (ii) illegally released any material
amount of any substance that has been designated by any Governmental Entity or
by applicable foreign, federal, state, or local law to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including, without
limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or defined as a
hazardous waste pursuant to the United States Resource Conservation and Recovery
Act of 1976, as amended, and the regulations promulgated pursuant to said laws),
but excluding office and janitorial supplies properly and safely maintained.
 
2.26           Representations and Warranties.  The representations and
warranties of the Company included in this Agreement and any list, statement,
document or information set forth in, attached to any Schedule provided pursuant
to this Agreement or delivered hereunder, are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated herein or therein or necessary to
make the statements contained herein or therein not misleading, under the
circumstance under which they were made and shall survive after Closing as set
forth herein.
 

--------------------------------------------------------------------------------


ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Company that now and as of the
Closing:
 
3.1                     Authority Relative to this Agreement.  Such Buyer has
the requisite power and/or authority to enter into this Agreement and carry out
its obligations hereunder.  This Agreement has been duly and validly executed
and delivered by the Buyer and constitutes a valid and binding obligation of the
Buyer, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
 
3.2                     Buyer Representation Regarding the Securities.  Such
Buyer understands that the Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
such Buyer is acquiring the Shares as principal for its own account and not with
a view to or for distributing or reselling such Shares or any part thereof, has
no present intention of distributing any of such Shares and has no arrangement
or understanding with any other persons regarding the distribution of such
Shares (this representation and warranty not limiting such Buyer’s right to sell
the Shares pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  The Buyer is acquiring the
Shares hereunder in the ordinary course of its business.  The Buyer does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Shares.


3.3                      Buyer Status.  At the time the Buyer receives any of
the Shares, the Buyer will be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.


3.4                     Experience of the Buyer.  Such Buyer, either alone or
together with its representatives, have such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  The Buyer is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.


3.5                     General Solicitation.  The Buyer is not receiving the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


ARTICLE IV
 
Reserved.
 








ARTICLE V
 


 
DELIVERIES & CONDITIONS
 
5.1           Items to be delivered to the Buyer at the Closing by the
Company.  The Buyer’s obligation to purchase the Shares hereunder is conditioned
on the following closing conditions and deliveries:
 
(a)           Delivery by the Company of the following:
 
(i)           All applicable schedules hereto;
 
(ii)          A duly executed copy of this Agreement;
 
(iii)         The Share Certificate; and
 
(iv)         Any other document reasonably requested by the Buyer that the Buyer
deems necessary for the consummation of this transaction.
 
(b)           The Buyer is satisfied with its due diligence investigation of the
Company, in its sole discretion; and
 
(c)           The representations and warranties set forth in Article II of this
Agreement shall be true and correct in all material respects.
 
5.2           Items to be delivered at Closing by Buyer.  The Company’s
obligations to sell the Shares hereunder are conditioned on the following
closing conditions and deliveries by the Buyer:
 
(a)           All applicable exhibits and schedules hereto;
 
(b)           A duly executed copy of this Agreement;
 
(c)           Any other document reasonably requested by the Company that it
deems necessary for the consummation of this transaction; and
 
(d)           The Purchase Price.
 
5.3           Conditions Subsequent to the Closing.  Not less than ten (10) days
subsequent to the Company’s filing of a Schedule 14f-1 Information Statement:


(a)              The Company’s sole director, Ms. Lauren Scott, shall submit her
resignation as a director of the Company; and
 
(b)              The Company shall appoint Amir F. Heshmatpour to the board of
directors of the Company.
 



--------------------------------------------------------------------------------


ARTICLE VI
 


 
TERMINATION
 


6.1           Termination.  This Agreement may be terminated:
 
(a)           at any time before, or at, Closing by written notice of the Buyer;
and
 
(b)           prior to the Closing by any Party at any time if any provision
(including, but not limited to, the representations and warranties) of this
Agreement that is
applicable to or required to be performed by the other Party shall be materially
untrue or shall become incapable of being accomplished or if any conditions set
forth in Article V hereof have not been fully satisfied as of the Closing Date.
 
Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each Party shall bear its own costs
and expenses.
 
ARTICLE VII
 
INDEMNIFICATION


7.1           Indemnification.
 
(a)           Obligation of Company to Indemnify.  Company agrees to indemnify,
defend and hold harmless Buyer (and its directors, officers, employees,
affiliates,
stockholders, debenture holders, agents, attorneys, successors and assigns) from
and against all losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ and consultants’ fees
and disbursements) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Company contained in this Agreement, or (ii) breach by the Company of any
covenant or agreement contained in this Agreement.
 
(b)          Obligation of Buyer to Indemnify.  Buyer agrees to indemnify,
defend and hold harmless Company from and against all Losses based upon, arising
out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Buyer contained in this Agreement, or (ii) breach by the Buyer of any
covenant or agreement contained in this Agreement.
 
(c)           Notice and Opportunity to Defend.  Promptly after receipt by any
person entitled to indemnity under this Agreement (an “Indemnitee”) of notice of
any demand,
claim or circumstances which, with the lapse of time, would or might give rise
to a claim or the commencement (or threatened commencement) of any action,
proceeding or investigation (an “Asserted Liability”) that may result in a Loss,
the Indemnitee shall give notice thereof (the “Claims Notice”) to any other
party (or parties) who is or may be obligated to provide indemnification
pursuant to Section 7.1(a) (the “Indemnifying Party”).  The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.
 
(d)           The Indemnifying Party may elect to compromise or defend, at its
own expense and by its own counsel, any Asserted Liability.  If the Indemnifying
Party elects
to compromise or defend such Asserted Liability, it shall within 30 days after
the date the Claims Notice is given (or sooner, if the nature of the Asserted
Liability so requires) notify the Indemnitee of its intent to do so, and the
Indemnitee shall cooperate, at the expense of the Indemnifying Party, in the
compromise of, or defense against, such Asserted Liability.  If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability and all reasonable expenses incurred by the Indemnitee
in defending or compromising such Asserted Liability, all amounts required to be
paid in connection with any such Asserted Liability pursuant to the
determination of any court, governmental or regulatory body or arbitrator, and
amounts required to be paid in connection with any compromise or settlement
consented to by the Indemnitee, shall be borne by the Indemnifying
Party.  Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party.  In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability.  If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.
 


ARTICLE VIII
 


 
MISCELLANEOUS
 
8.1           Survival of Representations, Warranties and Agreements.  All
representations, warranties and statements made by a Party in this Agreement or
in any document or certificate delivered pursuant hereto shall survive the
Closing Date.  Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this Agreement or at the Closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representation, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 


8.2           Access to Books and Records.  During the course of this
transaction through Closing, the Company agrees to make available for inspection
all Company corporate books, records and assets, and otherwise afford the Buyer
and its representatives, reasonable access to all documentation and other
information concerning the business, financial and legal conditions of the
Company for the purpose of conducting a due diligence investigation
thereof.  Such due diligence investigation shall be for the purpose of
satisfying each Party as to the business, financial and legal condition of the
Company for the purpose of determining the desirability of consummating the
proposed transaction.  The Parties further agree to keep confidential and not
use for their own benefit, except in accordance with this Agreement any
information or documentation obtained in connection with any such investigation.
 
8.3           Further Assurances.  If, at any time after the Closing, the
Parties hereby mutually agree that any further deeds, assignments or assurances
in law or any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.
 

--------------------------------------------------------------------------------


8.4           Notice.  All communications, notices, requests, consents or
demands given or required under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to, or received by prepaid
registered or certified mail or recognized overnight courier addressed to, or
upon receipt of a facsimile sent to, the Party for whom intended, as follows,
or to such other address or facsimile number as may be furnished by that Party
by notice in the manner provided herein:
 
If to the Company:
 
AFH Holding II, Inc.
9595 Wilshire Boulevard, Suite 900
Beverly Hills, California 90212
Attn: Amir F. Heshmatpour, President
Tel:  (310) 300-3431
Fax:  (310) 300-3412


If to the Buyer:


AFH Holding and Advisory, LLC
9595 Wilshire Boulevard, Suite 900
Beverly Hills, California 90212
Attn: Amir F. Heshmatpour, Managing Member
Tel:  (310) 300-3431
Fax:  (310) 300-3412


8.5           Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto and any instruments and agreements to be executed pursuant to this
Agreement, set forth the entire understanding of the Parties hereto with respect
to its subject matter, merges and supersedes all prior and contemporaneous
understandings with respect to its subject matter and may not be waived or
modified, in whole or in part, except by a writing signed by each of the Parties
hereto.  No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other
instance.  Failure of any Party to enforce any provision of this Agreement shall
not be construed as a waiver of its rights under such provision.
 
8.6           Successors and Assigns.  This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
the Company except with the prior written consent of the Buyer.  This Agreement
and all of the obligations of the Company may be assigned by the Buyer without
the prior notice to the Company or written consent of the Company and upon
assignment, all of the rights and obligations of Buyer shall be the rights and
obligations of the Buyer’s designated assignee.
 
8.7           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of California, USA
that are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.
 
8.8           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.9           Construction.  Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this
Agreement.  References herein to Articles, Sections and Exhibits are to the
articles, sections and exhibits, respectively, of this Agreement.  The Schedules
hereto are hereby incorporated herein by reference and made a part of this
Agreement.  As used herein, the singular includes the plural, and the masculine,
feminine and neuter gender each includes the others where the context so
indicates.
 
8.10           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.
 
8.11           Confidentiality; Public Disclosure.  Each of the parties hereto
hereby agrees that the information obtained pursuant to the negotiation and
execution of this Agreement shall be treated as confidential and not be
disclosed to third parties who are not agents of one of the Parties to this
Agreement.
 
8.12           Notification of Certain Matters.  Each Party shall give prompt
notice to the other of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate
and (ii) any failure of such Party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this
Section shall not limit or otherwise affect any remedies available to the Party
receiving such notice.  Further, disclosure pursuant to this Section shall not
be deemed to amend or supplement the Schedules hereto or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
 
8.13           Currency.  The parties hereto agree that all monetary amounts set
forth herein are referenced in United States dollars, unless otherwise stated.
 
8.14           Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.
 
8.15           Counterparts.  This Agreement may be executed in counterparts and
by facsimile signatures.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  All such counterparts shall together constitute one
and the same instrument.
 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.


COMPANY:




AFH HOLDING II, INC,
a Delaware corporation






By: /s/   Amir F. Heshmatpour
      Amir F. Heshmatpour, President






BUYER:


AFH HOLDING AND ADVISORY, LLC,
a Nevada limited liability company






By:/s/   Amir F. Heshmatpour
    Amir F. Heshmatpour, Managing Member





--------------------------------------------------------------------------------


Schedule A


Schedule of Liabilities


None.



--------------------------------------------------------------------------------




Exhibit A


Disclosure Schedules




The Company’s Form 10-QSB for the quarterly period ended June 30, 2007 was filed
with the Securities and Exchange Commission on October 10, 2007.









